BARRY, Judge,
concurring.
There are aggravating circumstances (See. 309B of the Guidelines) which justify imposition of a more severe sentence.
Also, the trial court complied with C.Cr.P. art. 894.1.
State v. Smith, 610 So.2d 152 (La.App. 4th Cir.1992), a 2-1 opinion of this Court, is under review by the Supreme Court. Smith held that the trial judge did not comply with the Guidelines and the panel reduced the defendant’s 15 year sentence to 10 years. Smith stands for the proposition that this Court can impose a sentence if the Guidelines are not followed. Smith should have been remanded for reconsideration by the trial judge.